Dear Ms. Boggs;
You requested an opinion to determine the legal reasons for the denial, by the Louisiana Department of Social Services (DSS), of attendance and participation of Class B child care facilities in state-provided training programs.  You explain that such Class B facilities cannot receive federal funds but question whether federal funds are used to pay for all of these training programs.
One legal reason for the denial is explicit state law.  R.S.46:1412 (D) provides,
     "No Class B facility may receive local, state, or federal funds directly or indirectly."
In addition, the Quality Assurance Bureau of DSS has informed us that all of these training programs are conducted under a federal grant and are paid for at least in part with federal funding.
We hope that this opinion has answered your inquiry, and with warmest regards, we remain
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: THOMAS S. HALLIGAN Assistant Attorney General
TSH:716f
cc:  Steve Mayer, General Counsel DSS Bureau of Quality Assurance